                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE

  JAMES D. DUNCAN,                            )
                                              )
               Plaintiff,                     )
                                              )
  v.                                          )   No.:   3:20-MC-54-TAV-HBG
                                              )
  ANDERSON COUNTY, TN,                        )
  JAMES LANDRY, and                           )
  RIDGEVIEW MENTAL HEALTH,                    )
                                              )
               Defendants.                    )


                               MEMORANDUM OPINION

       Plaintiff, a former prisoner of the Anderson County Detention Facility who is now

 housed in the Whiteville Correctional Facility (which is a Tennessee Department of

 Correction (“TDOC”) prison), has filed a motion for leave to proceed in forma pauperis

 [Doc. 9] and a pro se complaint [Doc. 10] for violation of 42 U.S.C. § 1983, alleging that

 Defendants James Landry and Ridgeview Mental Health failed to provide him with mental

 health care treatment during his fourteen months of incarceration in the Anderson County

 Detention Facility pursuant to a contract with Defendant Anderson County [Doc. 2 p. 3–

 4]. For the reasons set forth below, Plaintiff’s motion for leave to proceed in forma

 pauperis [Doc. 9] will be GRANTED and this action will be DISMISSED because the

 complaint fails to state a claim upon which relief may be granted under § 1983.

 I.    FILING FEE

       First, as it appears from Plaintiff’s motion for leave to proceed in forma pauperis

 [Id.] that he is unable to pay the filing fee, this motion will be GRANTED.



Case 3:20-mc-00054-TAV-HBG Document 12 Filed 11/25/20 Page 1 of 6 PageID #: 41
        Because Plaintiff is an inmate in the Whiteville Correctional Facility, he will be

 ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust

 account will be DIRECTED to submit to the Clerk, U.S. District Court, 800 Market Street,

 Suite 160, Knoxville, Tennessee 37902 as an initial partial payment, the greater of:

 (a) twenty percent (20%) of the average monthly deposits to Plaintiff’s inmate trust

 account; or (b) twenty percent (20%) of the average monthly balance in his inmate trust

 account for the six-month period preceding the filing of the complaint.             28 U.S.C.

 § 1915(b)(1)(A) and (B). Thereafter, the custodian of Plaintiff’s inmate trust account shall

 submit twenty percent (20%) of Plaintiff’s preceding monthly income (or income credited

 to Plaintiff’s trust account for the preceding month), but only when such monthly income

 exceeds ten dollars ($10.00), until the full filing fee of three hundred fifty dollars ($350.00)

 has been paid to the Clerk. 28 U.S.C. §§ 1915(b)(2) and 1914(a).

        To ensure compliance with this fee-collection procedure, the Clerk will be

 DIRECTED to provide a copy of this memorandum opinion and the accompanying order

 to the custodian of inmate accounts at the institution where Plaintiff is now confined and

 the Court’s financial deputy. This order shall be placed in Plaintiff’s prison file and follow

 him if he is transferred to another correctional institution.

 II.    SCREENING

        A.     Standard

        Under the Prison Litigation Reform Act (“PLRA”), district courts must screen

 prisoner complaints and shall, at any time, sua sponte dismiss any claims that are frivolous

                                                2


Case 3:20-mc-00054-TAV-HBG Document 12 Filed 11/25/20 Page 2 of 6 PageID #: 42
 or malicious, fail to state a claim for relief, or are against a defendant who is immune. 28

 U.S.C. §§ 1915(e)(2)(B) and 1915(A); Benson v. O’Brian, 179 F.3d 1014, 1015–16 (6th

 Cir. 1999). The dismissal standard that the Supreme Court set forth in Ashcroft v. Iqbal,

 556 U.S. 662 (2009) and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) “governs

 dismissals for failure state a claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because

 the relevant statutory language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630

 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an initial review under the PLRA, a

 complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).

        Formulaic and conclusory recitations of the elements of a claim are insufficient to

 state a plausible claim for relief. Id. at 681. Likewise, an allegation that does not raise a

 plaintiff’s right to relief “above the speculative level” fails to state a claim upon which

 relief may be granted. Twombly, 550 U.S. at 555. However, courts liberally construe pro

 se pleadings and hold them to a less stringent standard than lawyer-drafted pleadings.

 Haines v. Kerner, 404 U.S. 519, 520 (1972).

        A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a

 person acting under color of state law deprived him a federal right. 42 U.S.C. § 1983.

        B.     Complaint Allegations

        In his complaint, Plaintiff alleges that, during his fourteen-month detention in the

 Anderson County Detention Facility, as a TDOC prisoner, he was “totally dependent” on

 Defendants Anderson County, James Landry, and Ridgeview Mental Health for medical

                                                3


Case 3:20-mc-00054-TAV-HBG Document 12 Filed 11/25/20 Page 3 of 6 PageID #: 43
 and mental health care, but Defendants James Landry and Ridgeview Mental Health denied

 him a diagnosis and treatment for his mental health issues despite Plaintiff’s multiple

 requests for both [Doc. 10 p. 3–4]. Specifically, due to a contract between Defendants

 Anderson County, James Landry, and/or Ridgeview Mental Health that prevented

 Defendants Landry and Ridgeview Mental Health from providing a mental health

 diagnoses and treatment to TDOC prisoners, Mr. Landry and Ridgeview Mental health

 refused to provide Plaintiff with a diagnosis of, and treatment for, his mental health issues

 [Id. at 4].   Plaintiff states that this denial of diagnosis and treatment violated his

 constitutional rights and caused him to suffer emotional, psychological, and physical

 injuries and damages [Id.]. As relief, Plaintiff seeks a declaration of constitutional

 violations, an “injunction (immediate) that removes or halts the contract practice,” and

 compensatory and punitive damages [Id. at 5].

        C.     Analysis

        Plaintiff’s complaint fails to state a claim for violation of his constitutional rights

 against any Defendant. A prison authority’s deliberate indifference to an inmate’s serious

 medical needs, including mental health, violates the Eighth Amendment.             Estelle v.

 Gamble, 429 U.S. 97, 103 (1976). However, “a patient’s disagreement with his physicians

 over the proper course of treatment alleges, at most, a medical-malpractice claim, which is

 not cognizable under § 1983.” Darrah v. Krisher, 865 F.3d 361, 372 (6th Cir. 2017) (citing

 Estelle v. Gamble, 429 U.S. 97, 107(1976)).




                                               4


Case 3:20-mc-00054-TAV-HBG Document 12 Filed 11/25/20 Page 4 of 6 PageID #: 44
        Assuming that Plaintiff’s complaint could be liberally construed to adequately

 allege that Defendants Anderson County, James Landry, and/or Ridgeview Mental Health

 were deliberately indifferent to his need for mental health care, his requests for relief for

 any such constitutional violation are not cognizable under § 1983. Specifically, as Plaintiff

 is no longer incarcerated in the Anderson County Detention Facility, his requests for

 declaratory and injunctive relief resulting from this alleged constitutional violation are

 moot. Kensu v. Haigh, 87 F.3d 172, 175 (6th Cir. 1996) (holding inmate’s claim for

 declaratory and injunctive relief against prison officials became moot once prisoner was

 transferred to different facility). Further, while Plaintiff states that he suffered a physical

 injury due to the alleged denial of mental health treatment [Id.], this allegation is

 conclusory, and Plaintiff sets forth no facts from which the Court can plausibly infer that

 Plaintiff suffered any physical injury due to the alleged denial of mental health care

 treatment that was more than de minimis. Without such an injury, Plaintiff cannot bring

 an Eighth Amendment claim for damages.             See 42 U. S.C. §1997e(e); Hudson v.

 McMillian, 503 U.S. 1, 5 (1992); Harden-Bey v. Rutter, 524 F.3d 789, 795 (6th Cir. 2008).

 Accordingly, even liberally construing the complaint in Plaintiff’s favor, it fails to state a

 claim upon which relief may be granted under § 1983 and this action will be DISMISSED.

 III.   CONCLUSION

        For the reasons set forth above:

        1.     Plaintiff’s motion for leave to proceed in forma pauperis [Doc. 9] will be
               GRANTED;

        2.     Plaintiff will be ASSESSED the civil filing fee of $350.00;
                                               5


Case 3:20-mc-00054-TAV-HBG Document 12 Filed 11/25/20 Page 5 of 6 PageID #: 45
       3.    The custodian of Plaintiff’s inmate trust account will be DIRECTED to
             submit the filing fee to the Clerk in the manner set forth above;

       4.    The Clerk will be DIRECTED to mail a copy of this memorandum opinion
             and the accompanying order to the custodian of inmate accounts at the
             institution where Plaintiff is now confined and to furnish a copy of this order
             to the Court’s financial deputy;

       5.    Even liberally construing the complaint in favor of Plaintiff, it fails to state a
             claim upon which relief may be granted under § 1983;

       6.    Accordingly, this action will be DISMISSED pursuant to 28 U.S.C.
             §§ 1915(e)(2)(B) and 1915(A); and

       7.    The Court CERTIFIES that any appeal from this action would not be taken
             in good faith and would be totally frivolous. See Rule 24 of the Federal Rules
             of Appellate Procedure.

       AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             6


Case 3:20-mc-00054-TAV-HBG Document 12 Filed 11/25/20 Page 6 of 6 PageID #: 46
